                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                              SPRINGFIELD DIVISION

DOUGLAS AND SUZANNE ASHBY,
individually and on behalf of all others similarly
situated,
                                                     NOTICE OF VOLUNTARY
                                     Plaintiffs,     DISMISSAL

       v.                                            Case No. 6:21-cv-03044-WBG


WYNDHAM VACATION RESORTS INC.,
COMENITY CAPITAL BANK, ALLIANCE
DATA SYSTEMS CORP.,

                                  Defendants.




       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), Plaintiffs Douglas and Suzanne

Ashby hereby voluntarily dismiss the above-captioned action with prejudice. Each party shall

bear its own attorneys’ fees and costs.




                                       1
            Case 6:21-cv-03044-WBG Document 6 Filed 06/02/21 Page 1 of 3
Dated June 2, 2021

                                  Respectfully Submitted,


                                  STRONG, GARNER, BAUER, P.C.

                                  /s/ Jacob Lewis
                                  Steve Garner – MO Bar #35899
                                  Jacob Lewis – MO Bar #67412
                                  415 E. Chestnut Expressway
                                  Springfield, MO 65802
                                  Phone 417-887-4300
                                  Fax 417-887-4385
                                  sgarner@stronglaw.com
                                  jlewis@stronglaw.com


                                  KELLER ROHRBACK L.L.P.
                                  Gretchen Freeman Cappio
                                  Gabriel E. Verdugo
                                  1201 Third Avenue, Suite 3200
                                  Seattle, WA 98101
                                  Telephone: (206) 623-1900
                                  Facsimile: (206) 623-3384
                                  gcappio@kellerrohrback.com
                                  gverdugo@kellerrohrback.com

                                  Alison E. Chase
                                  Matthew J. Preusch
                                  801 Garden Street, Suite 301
                                  Santa Barbara, CA 93101
                                  Telephone: (805) 456-1496
                                  Facsimile: (805) 456-1497
                                  achase@kellerrohrback.com
                                  mpreusch@kellerrohrback.com
                                  Attorneys for Plaintiffs




        Case 6:21-cv-03044-WBG Document 6 Filed 06/02/21 Page 2 of 3
                               CERTIFICATE OF SERVICE
    I, Jacob Lewis, hereby certify that on this 2nd day of June, 2021, I electronically filed
Plaintiffs’ Notice of Voluntary Dismissal with the Clerk of the United States District Court
for the Western District of Missouri using the CM/ECF system, which shall send electronic
notification to all counsel of record.

                                  s/ Jacob Lewis
                                  Jacob Lewis




      Case 6:21-cv-03044-WBG Document 6 Filed 06/02/21 Page 3 of 3
